Citation Nr: 1108043	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from March 2007 and August 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for psychiatric disorder and for left ear hearing loss.  In October 2010, the Veteran testified before the Board at a hearing held via videoconference.

The issue of entitlement to service connection for a traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorder manifested by memory loss had its onset following a cerebral concussion in service.  

2.  The Veteran's current left ear hearing loss first manifested many years after service and is not related to his service or any aspect thereof


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, a psychiatric disorder, diagnosed as  a cognitive disorder, not otherwise specified, was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's left ear hearing loss was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders, including psychoses and sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Psychiatric Disorder

The Veteran contends that his current psychiatric disorder, diagnosed as depression with psychotic features and a cognitive disorder, not otherwise specified, is related to an injury he sustained in service when he fell from his bunk bed and sustained trauma to the head.  He contends that since that injury, he has battled with depression and first sought treatment within a few years after separating from service in the early 1970s.  

Service medical records show that in May 1971, the Veteran fell from his bunk bed and sustained a fracture to the left temporal bone, with cerebral concussion.  On August 1971 separation examination, the Veteran was noted to be status post cerebral concussion that was currently asymptomatic.

Post-service treatment records show that the Veteran has been hospitalized on a number of occasions for psychiatric reasons.  In January 1985, he was hospitalized following suicide attempts related to the breakup of his marriage.  He did not have a history of previous psychiatric care but was noted to be suffering from significant depression.  His discharge diagnosis was dysthymic disorder and passive dependant personality disorder.  In September 1993, the Veteran was again hospitalized for a suicide attempt related to not being able to see his son.  On July 1995 psychiatric evaluation, the Veteran was noted to carry the diagnoses of dysthymic disorder, bipolar disorder, and major depressive disorder.  He was receiving ongoing mental health treatment and was taking medications for his conditions.  Mental status examination revealed that he was oriented to time and place and had normal speech.  However, he did exhibit pronounced psychomotor retardation such as slower speech and movement.  He reported that if he did not take his medication he experienced hallucinations.  His prognosis was considered to be guarded due to his known periods of profound depression and his poor contact with reality.  He was not able to function in a high stress environment.  On May 1998 psychiatric evaluation, the Veteran reported that he was a "loner" and preferred to tend to his daily activities in a solitary manner.  Mental status examination revealed that he had trouble with pace and concentration and his memory was moderately distractible.  Private treatment records dated from 2002 to 2005 show continued treatment for a psychiatric disorder, mostly for depression.  

The Veteran has submitted statements from two lifelong friends and from his daughter, each of whom have stated that the Veteran suffered from depression or a psychiatric disorder for many years.  The Veteran's friends' stated that they recalled that his tendency to be quiet, withdrawn, and depressed correlated with his separation from service.

VA treatment records show that in a December 2006 psychiatric in-take, the Veteran reported that his depression with psychosis dated back to the early 1970s, but that he had not sought official psychiatric treatment until over ten years after the onset of symptoms.  He stated that he did not remember feeling depressed prior to service but that following the in-service concussion, he became withdrawn and did not get along with others.  

On November 2008 VA psychiatric examination, the examiner reviewed the Veteran's mental health treatment history at the VA and noted that there was ongoing trouble with depression and memory loss.  The Veteran reported that at the time of the in-service concussion, he lost consciousness and had awoken in the hospital.  He stated that following his release from active duty, he had enlisted in the reserves and at that time began to feel the onset of his depression.  He stated that he had been receiving treatment for his mental symptoms at the VA for two years but could not remember his medications.  Mental status examination with additional cognitive examination revealed that he was well oriented to time and place and had good reasoning skills.  There was no psychomotor slowing or agitation.  His verbal comprehension was good.  However, there was poor concentration and trouble with short time memory.  He sensorium was cloudy.  Testing revealed loss of short term memory and impaired ability to concentrate.  The assessment was schizoaffective disorder and cognitive disorder not otherwise specified.  The examiner stated that it appeared the Veteran suffered from a severe mental condition characterized by psychosis and memory loss.  The memory loss was determined to be as least as likely as not related to the in-service concussion.  The examiner could not say whether the Veteran's depression and psychosis were related to the cerebral concussion, since the psychiatric process for those conditions were normally a combination of genetics and other factors.  

In this case, the November 2008 VA examiner determined that the Veteran's current psychiatric disorder included a cognitive component that was related to his concussion in service.  Though the examiner could not relate the degree to which the Veteran's schizoaffective disorder or depression was related to his cognitive disorder, the examiner did clearly state that he suffered from a severe mental disorder that had both a psychotic component and a component related to memory loss.  Accordingly, because it appears that the Veteran's current psychiatric disorder includes a cognitive component, and that component, memory loss, has been positively associated with the in-service head injury, the Board finds that service connection for a psychiatric disorder is warranted.  Significantly, the Veteran's psychiatric history reveals consistent trouble with concentration, as was also demonstrated on cognitive testing in November 2008 and in the Veteran's VA mental health records.  The Veteran has provided credible testimony that he has not felt the same since the cerebral concussion, and that following the concussion, he began to become more withdrawn and depressed.

Accordingly, the Board finds that the totality of the evidence of record shows that the Veteran began to suffer from a mental disability shortly after his in-service concussion, and that his current mental disability, manifested in part by a cognitive deficiency, is related to the in-service concussion.  Therefore, because his current psychiatric condition was described on VA examination to include a component of memory loss, and the memory loss has been established to be related to service, service connection for a psychiatric disorder is granted.  Reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran contends that his current left ear hearing loss is related to his in-service concussion.

Service medical records show that in May 1971, the Veteran fell from his bunk and sustained a fracture to the left temporal bone, with cerebral concussion.  He was also diagnosed with mixed hearing loss on the left side, secondary to the concussion and fracture.  A May 1971 physical profile showed that he had mild conductive hearing loss in the lower frequencies and moderate hearing loss in the high frequencies.  The hearing loss was determined be sensorineural loss due to acoustic trauma.  On August 1971 separation examination, however, audiometric testing was within normal limits.  The Veteran was noted to be status post cerebral concussion that was asymptomatic, with normal auditory acuity.  Accordingly, a diagnosis of hearing loss was deemed to not be appropriate. 

The first post-service treatment records evidencing hearing loss is an October 2008 audiogram which demonstrates a diagnosis of mild hearing loss.  

On November 2008 VA audiological examination, the Veteran reported in-service noise exposure to include noisy blowers that blew heat out of a two and a half ton truck.  He denied any post-service occupational or recreational noise exposure.  He reported that after he fell and hit his head in service, there had been blood seeping from his left ear.  He also reported a long history of tinnitus in the left ear.  Audiometric testing revealed left ear hearing loss that meets VA requirements as a disability.  38 C.F.R. § 3.385 (2010).  The diagnosis was bilateral sensorineural hearing loss, normal to mild.  The examiner reviewed the Veteran's claims file, including the service medical records, and found it unlikely that the Veteran's current hearing loss was related to his service or to the in-service head injury.  The examiner explained that it appeared that the hearing loss the Veteran experienced in service was temporary in nature as evidenced by the normal hearing examination on separation.  Absent any indication that the Veteran suffered from hearing loss on separation examination, which was conducted approximately three months following the head injury, it was not likely that the current hearing loss was related to service.  

At his October 2010 hearing before the Board, the Veteran stated that he had first sought treatment for hearing loss four years previously.

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the evidence does not establish a medical nexus between military service and the Veteran's left ear hearing loss.  Thus, service connection for left ear hearing loss is not warranted.

The first post-service evidence of the Veteran's left ear hearing loss is in October 2008, approximately 37 years after his separation from service.  In view of the lengthy period without treatment, there is no evidence of a continuity of symptomatology, and that weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, because the evidence does not show that the Veteran suffered from hearing loss within one year following service, presumptive service connection for left ear hearing loss is not warranted.

The Veteran contends that his current left ear hearing loss is related to his active service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the Veteran's left ear hearing loss began many years after service and was not caused by any incident of service.  The Board concludes that the current left ear hearing loss was not incurred in or aggravated by service.  As the preponderance of the evidence is against the claim for service connection, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2007, and a rating decision in August 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the August 2009 statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.



ORDER

Service connection for a psychiatric disorder manifested by memory loss is granted.

Service connection for left ear hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


